DAVIDSON, Judge,
dissenting.
The offense as charged by the indictment in this case was that appellant possessed “for the purpose of subcutaneous injections of narcotic drugs in a human being a hypodermic needle and eye-dropper syringe adapted for such use.”
It was also alleged that appellant was not one of those persons specially excepted from the statute, such as physicians, dentists, and others.
It was further alleged that the appellant, in possessing the needle and syringe for the purpose named, was not acting under the direction of a licensed physician.
There is no allegation of the name of the human being in whom it was alleged the appellant intended to make the subcutaneous injections; nor is there an allegation that the name of that human being was not known.
It has always been the rule that in assault cases — including murder, rape, and robbery — the name of the injured party must be stated or that it is not known. See Hardin v. State, 26 Tex. 113; Brown v. State, 53 Tex. Cr. R. 303, 109 S.W. 188; Young v. State, 30 Tex. App. 308, 17 S.W. 413.
Here, the indictment should have complied with the rule stated. There is, however, an additional and further reason here why the name of the human being should have been alleged —that being that because it was alleged that appellant “was not acting under the direction of a licensed physician,” the name of the individual was necessarily required to be given in order that the direction of the physician might be definite and specific, as distinguished from general.
If there be no necessity to name the human being, then a licensed physician could, by his direction, completely destroy the statute by authorizing any person at any time to possess the instruments for the purpose named, thereby authorizing a *540physician to render lawful that which the statute makes unlawful.
There was no attack made on this indictment in the trial court, and none is here made by the appellant.
I call attention to the defect in order that I may not be placed in the position of approving the form of the indictment, for, if I remain mute, then I am cast in the position of approving what I consider to be a fundamentally defective indictment.
For the reason stated, I respectfully dissent to the affirmance of this case.